 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00011-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   GUILLERMO JOSE LEON RAMIREZ,                       DATE: April 23, 2019
     aka “Memo,”                                        TIME: 9:15 a.m.
15   aka “Pancho,”                                      COURT: Hon. John A. Mendez
16                               Defendant.
17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for status on April 23, 2019.

22          2.     By this stipulation, defendant now moves to continue the status conference until July 16,

23 2019 at 9:15 a.m., and to exclude time between April 23, 2019, and July 16, 2019, under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes approximately 60 pages of investigative reports, criminal history information,

27          photographs and other documents. In addition, the discovery in United States v. Ramirez, et al.,

28          Case No. 2:19-CR-00012-MCE, which arises out of the same DEA investigation that led to the


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         execution of the search warrant in this case (see Dkt. No. 22, Notice of Related Cases), consists

 2         of approximately 100 pages of written discovery, as well as numerous audio and video files and

 3         spreadsheets of calls and text messages. All of this discovery has been either produced directly

 4         to counsel and/or made available for inspection and copying.

 5                b)      On or about March 20, 2019, the government produced additional audio/video

 6         discovery in Case No. 2:19-CR-00012-MCE.

 7                c)      Counsel for defendant desires additional time to review this discovery, to consult

 8         with her client, and to otherwise prepare for trial.

 9                d)      Counsel for defendant believes that failure to grant the above-requested

10         continuance would deny her the reasonable time necessary for effective preparation, taking into

11         account the exercise of due diligence. In particular, counsel for defendant has a trial scheduled

12         in another case for June 10, 2019, that is expected to last two weeks.

13                e)      The government does not object to the continuance.

14                f)      Based on the above-stated findings, the ends of justice served by continuing the

15         case as requested outweigh the interest of the public and the defendant in a trial within the

16         original date prescribed by the Speedy Trial Act.

17                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18         et seq., within which trial must commence, the time period of April 23, 2019 to July 16, 2019,

19         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

20         because it results from a continuance granted by the Court at defendant’s request on the basis of

21         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

22         of the public and the defendant in a speedy trial.

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: April 19, 2019                                   MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ DAVID W. SPENCER
 9                                                           DAVID W. SPENCER
                                                             Assistant United States Attorney
10

11
     Dated: April 19, 2019                                   /s/ Hannah R. Labaree
12                                                           Hannah R. Labaree
13                                                           Counsel for Defendant
                                                             GUILLERMO JOSE LEON
14                                                           RAMIREZ

15

16

17                                         FINDINGS AND ORDER

18          IT IS SO FOUND AND ORDERED this 19th day of April, 2019.

19
                                                           /s/ John A. Mendez
20                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
